Citation Nr: 0732691	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  98-18 298	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Veteran represented by:	John F. Cameron, Esq.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION


The veteran served on active duty from November 1971 to 
December 1973.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2007).

In this case, in an April 2005 decision, the Board determined 
that new and material evidence had not been received to 
reopen the claim of service connection for schizophrenia.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court, in November 2006, 
the veteran's attorney and a representative of VA's General 
Counsel filed a joint motion for remand.  In a December 2006 
order, the Court granted the motion, vacated the Board's 
April 2005 decision, and remanded the matter to the Board for 
further development and readjudication.  

In light of the Court's December 2006 order, the April 2005 
Board decision addressing the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for schizophrenia is 
vacated.  

In a separate decision issued simultaneously to this Vacatur, 
the Board will reconsider the veteran's appeal on a de novo 
basis.  



____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



